COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-261-CV



GLOBAL APPLIANCE TECHNOLOGIES, INC.	APPELLANT



V.



DUKE MANUFACTURING COMPANY	APPELLEE



----------

FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the parties’ “Stipulation of Dismissal,” signed by the attorney for each party.  It is the court's opinion that the parties’ request for dismissal should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM	

PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



         DELIVERED: October 21, 2004	  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.